DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amari (US 2018/0240908; IDS 03/16/2021).
Amari discloses a transistor forming step for the manufacture of the semiconductor component. (Para, 0078). Amari discloses a transistor Tr is formed using an ordinary MOS process in a region of the semiconductor substrate 101 parted by the element isolation region 200. (Para, 0079; Fig. 5, 6A-6B). Amari discloses the transistor Tr formed on the surface of the semiconductor substrate 101 includes a dummy gate electrode 111gd via a dummy gate insulating film 111zd. (Para, 0079; Fig. 5; 6a-6B).  Amari explains, the dummy gate electrode 111gd is formed via the dummy gate insulating film 111zd on the surface of the semiconductor substrate 101 in a portion where a gate insulating film 111z and a gate electrode 111g of the semiconductor device 110 are to be formed. (Para, 0080; Fig. 5; 6A-6B). Amari also discloses the source-drain regions 112s and 112d of the semiconductor device 110 are formed on the both sides of the dummy gate electrode 111gd, prior to forming the gate insulating film 111z and the gate electrode 111g of the semiconductor device 110. (Para, 0080). Amari discloses the element isolation region 200 of an STI (Shallow Trench Isolation) structure is formed on the surface of the semiconductor substrate 101. (Para, 0081). Amari discloses the surface of the semiconductor substrate 101 is then oxidized to form a protective film of silicon oxide for the prevention of channeling. (Para, 0081). Amari also discloses that for adjustment of threshold value, this is followed by ion implantation of impurities in a region of the semiconductor substrate 101 where the transistor Tr is to be provided and then the protective film is removed. (Para, 0081; Fig. 5, 6A-6B). These disclosures and illustrations of Figures 5, 6A-6B teach and/or suggest the limitation of claim 2. 
Amari discloses the source-drain regions 112s and 112d are formed as low-concentration impurity regions 112Ls and 112Ld of the source-drain regions 112s and 112d are formed. (Para, 0085). Amari explains the low-concentration impurity regions 112Ls and 112Ld are formed by ion implantation of impurities on the surface of the semiconductor substrate 101, using the dummy gate electrode 111gd as a mask. (Para, 0086; Fig. 6A-6B). Amari discloses, n-type impurities including As and P are injected for the formation of an n-type MOS semiconductor device 110 and for p-type MOS, p-type impurities such as B and In are injected. (Para, 0087). Amari discloses next, side walls SW are formed. (Para, 0088; Fig. 5, 6A-6B). Amari explains that for the formation of the side walls SW, an insulating film is deposited so as to cover the dummy gate electrode 111gd on the surface of the semiconductor substrate 101 and the insulating film is etched back to provide the side walls SW.(Para, 0089; Fig. 5, 6A-6B). Amari discloses next, high-concentration impurity regions 112Hs and 112Hd of the source-drain regions 112s and 112d are formed by ion implantation of impurities on the surface of the semiconductor substrate 101, using the dummy gate electrode 111gd and the side walls SW as a mask. Amari discloses, this is followed by a heat treatment to activate the injected impurities, and form the source-drain regions 112s and 112d. (Para, 0093; Fig. 5, 6a-6B). These disclosures and illustrations teach and/or suggest the limitation of claim 1 where a method of manufacturing a semiconductor device comprise implanting dopants in the substrate to form a source region and a drain region on either side of the gate electrode and the limitation of claim 6.
Amari discloses a planarizing film forming step is performed by forming a planarizing film SZ on the surface of the semiconductor substrate 101. (Para, 0096; Fig. 7, 8A-8B). Amari explains in this step the planarizing film SZ is formed on the surface of the semiconductor substrate 101 in such a manner as to expose the top surface of the dummy gate electrode 111gd in the transistor Tr formed in the previous step, and to cover the other portions. (Para, 0098; Fig. 7, 8A-8B). Amari discloses a silicon oxide film is formed on the surface of the semiconductor substrate 101 so as to cover the transistor Tr and then a CMP process is performed on the silicon oxide film until the top surface of the dummy gate electrode 111gd is exposed to form the planarizing film SZ. (Para, 0099; Fig. 7, 8A-8B). 
Amari discloses next the dummy gate electrode 111gd and the dummy gate insulating film 111zd of the transistor Tr formed in the previous step are removed. (Para, 0100; Fig.9, 10A-10B). Amari discloses that as a result of this step, the surface of the semiconductor substrate 101 that has been covered with the dummy gate electrode 111gd and the dummy gate insulating film 111zd is exposed, and an opening is formed in this surface portion. (Para, 0101; Fig.9, 10A-10B). Amari discloses the dummy gate electrode 111gd is removed selectively by dry etching, using Cl2 gas, HBr gas, and a mixed gas of Cl2 and HBr. (Para, 0102; Fig.9, 10A-10B). Amari discloses next the dummy gate insulating film 111zd is removed selectively by wet etching, using hydrofluoric acid. (Para, 0103; Fig.9, 10A-10B). Amari discloses the dummy gate electrode 111gd and the dummy gate insulating film 111zd are removed in this manner to expose the surface of the semiconductor substrate 101 between the side walls SW. (Para, 0104; Fig.9, 10A-10B). These disclosures and illustrations teach and/or suggest the limitation of claim 1 where a method of manufacturing a semiconductor device comprises forming a recess in a substrate.
Amari discloses a high-dielectric film forming step is performed. (Para, 0112; Fig. 13, 14A-14B). Amari discloses a high-dielectric film 111zm is deposited so as to cover the patterned surface of the semiconductor substrate 101. (Para, 0113; Fig. 13, 14A-14B). Amari discloses the high-dielectric film 111zm is formed to cover not only the patterned surface of the semiconductor substrate 101, but the top surface of the planarizing film SZ and the opposing side surfaces of the side walls SW. (Para, 0113). Amari explains the high-dielectric film 111zm is formed so as to cover the surfaces of the raised portions CV and the recessed portions TR on the semiconductor substrate 101, as a result, the high-dielectric film 111zm covers the top surface of the raised portions CV and in the recessed portions TR the high-dielectric film 111zm covers the bottom and side surfaces of the grooves M formed on the semiconductor substrate 101. (Para, 0113; Fig. 13, 14A-14B). 
Amari discloses next a metal film 111gm is formed so as to cover the patterned surface of the semiconductor substrate 101, the top surface of the planarizing film SZ, and the opposing side surfaces of the side walls SW, via the high-dielectric film 111zm. (Para, 0117; Fig. 15, 16A-16B). Amari discloses the metal film 111gm is formed so as to cover the surfaces of the raised portions CV and the recessed portions TR on the semiconductor substrate 101 via the high-dielectric film 111zm so the metal film 111gm in the raised portions CV covers the top surface via the high-dielectric film 111zm, and fills the space between the side walls SW. (Para, 0118). Amari further discloses in the recessed portions TR the metal film 111gm covers the bottom and side surfaces of the grooves M on the semiconductor substrate 101 via the high-dielectric film 111zm, and fills the space between the side walls SW. (Para, 0118; Fig. 15, 16A-16B). Amari discloses a gate electrode and gate insulating film forming step is performed to complete the semiconductor device 110. (Para, 0120). Amari discloses the gate electrode 111g and the gate insulating film 111z illustrated in FIG. 2 to FIG. 4 are formed by processing the high-dielectric film 111zm and the metal film 111gm by a planarization process, by which the high-dielectric film 111zm and the metal film 111gm formed on the planarizing film SZ are removed. (Para, 0121). Amari discloses the metal film 111gm and the high-dielectric film 111zm are subjected to CMP to expose the top surface of the planarizing film SZ. (Para, 0121). Amari explains by sequentially polishing the metal film 111gm and the high-dielectric film 111zm in this manner, the gate electrode 111g and the gate insulating film 111z are formed. (Para, 0121). These disclosures and illustrations teach and/or suggest the limitations of claim 1 where a method of manufacturing a semiconductor device comprises depositing an insulating layer on the substrate; forming a gate electrode on the insulating layer and partly buried in the recess; and  removing a portion of the insulating layer exposed through the gate electrode to form a gate dielectric and the limitation of claim 4.   
Therefore, the recitations of claims 1-2, 4 and 6 would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant in view of the  explicit disclosures and illustrations of Amari as well as the teachings one of ordinary skill in the art would have reasonably understood from the disclosures and illustrations of Amari as discussed above. 
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The disclosures and illustrations of Amari as discussed above fail to teach and/or suggest the limitations of claims 3 and 5. In particular, the disclosures and illustrations of Amari fail to teach and/or suggest the limitations of claims 3 and 5 where the method comprises forming a first gate segment and a second gate segment and wherein the first gate segment and the second gate segment have different work functions. The prior art fails to provide other relevant disclosures which cure the deficiencies of Amari to teach and/or suggest the limitations of claims 3 and 5. Therefore claims 3 and 5 include allowable subject matter.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569.  The examiner can normally be reached on Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899